 

Exhibit 10.24

 

Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

Amendment

 

To the existing Distribution Agreement signed 15th of December 2014

 

between

 

CytoSorbents Europe GmbH, a corporation having its offices at Müggelseedamm 131,
12587 Berlin, Germany, existing under the laws of Germany (hereinafter referred
to as "CytoSorbents")

 

and

 

Aferetica s.r.l., a corporation having its offices at Via Spartaco 10, 40138
Bologna, Italy , existing under the laws of Italy, (hereinafter referred to as
"Distributor").

 

All terms and conditions of this Distribution Agreement signed 15th of December
2015 shall remain in force except as amended here:

 

 

 

  



CytoSorbentsExclusive Distribution Agreement

 

Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

The following points of the existing contract will be changed:

 

9.1Distributor shall purchase a sufficient amount of Products from the Company
so as to meet or exceed the minimum purchase requirements set forth below.

 

Calendar year   Minimum Purchase Requirements       2017   [***] adsorber      
2018   [***] adsorber       2019   [***] adsorber       2020   [***] adsorber  
    2021   [***] adsorber

 

Distributor strives to place roughly equal purchase orders per quarter over the
year.

 

20.Term and Termination

 

20.1The term of this Agreement shall begin on the 01st of March 2017 (such date
being referred to as the "Effective Date"). The term of this Agreement shall
expire on 31st of December 2021, unless terminated earlier pursuant to the
provisions of this Section. The term of this Agreement shall be extended for one
additional period of 12 months upon mutual agreement to continue. At the end of
such 12 months period, this Agreement shall be extended for another additional
12 months period upon mutual agreement to continue.

 

  Page 2 of 3

 

 



CytoSorbentsExclusive Distribution Agreement

 

Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

IN WITNESS WHEREOF, the parties hereto have signed this Agreement.

  

CytoSorbents Europe GmbH:         Date of signature:  December 15,
2015                    By: /s/ Dr. Christian Steiner         Name: Dr.
Christian Steiner         Title: Managing Director         Aferetica s.r.l:    
    Date of signature: December 15, 2015                    By: /s/ Mauro Atti  
      Name: Mauro Atti         Title: amministratore unico  

 

  Page 3 of 3

 